Exhibit 10.1

EIGHTH AMENDMENT TO OFFICE LEASE

THIS EIGHTH AMENDMENT TO OFFICE LEASE (“Eighth Amendment”) is executed this 8th
day of September, 2017 (the “Eighth Amendment Effective Date”), by and between
Hines VAV III Energy Way LLC, a Delaware limited liability company (“Landlord”)
and Pier 1 Services Company, a Delaware statutory trust (“Tenant”).

RECITALS

A. Chesapeake Plaza, L.L.C., an Oklahoma limited liability company (“Original
Landlord”) and Tenant entered into that certain Office Lease dated effective
June 9, 2008 (the “Original Lease”) for certain space (the “Premises”) in the
office building currently known as the Pier 1 Imports Building located at 100
Pier 1 Place, Fort Worth, Tarrant County, Texas (the “Building”); and

B. The Original Lease has been amended by (i) that certain First Amendment to
Office Lease dated June 20, 2008 (the “First Amendment”); (ii) that certain
Second Amendment to Office Lease dated July 1, 2011 (the “Second Amendment”);
(iii) that certain Third Amendment to Office Lease dated January 28, 2013 (the
“Third Amendment”); (iv) that certain Fourth Amendment to Office Lease dated
May 1, 2013 (the “Fourth Amendment”); (v) that certain Fifth Amendment to Office
Lease dated July 14, 2014 (the “Fifth Amendment”); that certain Sixth Amendment
to Office Lease dated December 18, 2015 (the “Sixth Amendment”); and that
certain Seventh Amendment to Office Lease dated September 23, 2016 (the “Seventh
Amendment”) (the Original Lease, as so amended, the “Lease”);

C. Landlord has succeeded to all of Original Landlord’s right, title and
interest in and to the Building and as landlord under the Lease;

D. The Premises currently contains 408,037 Rentable Square Feet, located in the
Lobby, on the mezzanine and on the 5th, 6th, 7th, 8th, 9th, 10th, 11th, 12th,
14th, 15th, 16th, 17th, 18th, 19th, and 20th floors of the Building (the
“Existing Premises”);

E. Landlord and Tenant have agreed to modify the terms of the Lease as
hereinafter set forth.

In consideration of the above recitals and the mutual covenants set forth in
this Eighth Amendment, and for such other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties agree to
amend the Lease as follows:

AGREEMENTS

1.    Defined Terms. All initially capitalized terms used but not defined herein
will have the same meanings as provided in the Lease.

2.    Reserved Parking.

a.    Landlord and Tenant agree that, effective as of the Eighth Amendment
Effective Date, the number of Reserved Spaces made provided for Tenant’s use
pursuant to Section 4 of

 

Page 1



--------------------------------------------------------------------------------

the Seventh Amendment shall be increased from four (4) parking spaces to ten
(10) parking spaces. Such Reserved Spaces shall be provided to Tenant upon and
subject to the terms and provisions of Section 4 of the Seventh Amendment.

b.    Landlord and Tenant agree that, commencing on the Eighth Amendment
Effective Date and continuing until the expiration or earlier termination of the
Lease, five (5) of the parking spaces in the Visitor Parking Area (as such term
is defined in the Sixth Amendment) (collectively, the “Reserved Visitor Spaces”)
will be reserved for use by guests, visitors and invitees of Tenant and its
subtenants, upon the following terms and conditions:

i.    Tenant shall have the right to designate which of the parking spaces
(excluding handicapped spaces) in the Visitor Parking Area will be designated as
Reserved Visitor Spaces, subject to Landlord’s prior written consent, such
consent not to be unreasonably withheld or delayed.    Landlord will have the
right to relocate any Reserved Visitor Spaces from time to time to another
location within the Visitor Parking Area to the extent Landlord deems reasonably
necessary, including relocation to accommodate requirements of applicable Laws
or as required by reason of casualty, condemnation or required maintenance. In
the event that Landlord relocates the Reserved Spaces, Tenant will relocate the
corresponding Reserved Visitor Spaces Signage (as defined below) to another
location approved by Landlord within or adjacent to the relocated Reserved
Visitor Spaces at Tenant’s sole cost and expense, except that if Landlord
relocates the Reserved Spaces more than once during any twenty four (24)-month
period for any reason other than to accommodate requirements of applicable Laws
or as required by reason of casualty, condemnation or required maintenance, then
the cost of relocating the corresponding Reserved Visitor Spaces Signage for
such subsequent relocation will be at Landlord’s cost and expense.

ii.    Tenant will have the right to install, at Tenant’s sole cost and expense,
signage (the “Reserved Visitor Spaces Signage”) designating such Reserved
Visitor Spaces as being reserved for Tenant and/or its subtenants, provided that
the design, location, size, construction and material of any such Reserved
Visitor Spaces Signage are subject to Landlord’s prior written approval, in its
sole and absolute discretion, and such Reserved Visitor Spaces Signage must be
constructed in a good and workmanlike manner and must be consistent with the
existing signage in the Parking Facilities and Visitor Parking Area. In
addition, upon the Expiration Date or earlier termination of the Lease, Tenant
will remove all such Reserved Visitor Spaces Signage and repair any damage
caused by such signage or its removal in accordance with Section 29 of the
Lease, at Tenant’s sole cost and expense. If Tenant fails to remove the Reserved
Visitor Spaces Signage and repair any damage caused by such signage or its
removal in accordance with the immediately preceding sentences, then Landlord
will have the right to remove the same and repair any such damage, and Tenant
will pay Landlord all reasonable expenses incurred in connection with such
removal and repair within thirty (30) days after Tenant’s receipt of a written
invoice therefor from Landlord (which obligation will survive the expiration or
termination of the Lease).

c.    Notwithstanding anything herein or in the Lease to the contrary, Tenant’s
right to designate Reserved Spaces and Reserved Visitor Spaces will
automatically terminate if at any

 

Page 2



--------------------------------------------------------------------------------

time the Naming Conditions (as defined in the Fifth Amendment) cease to be
satisfied; provided, however, that any spaces designated as Reserved Spaces or
Reserved Visitor Spaces pursuant to the terms of a sublease entered into by
Tenant and an approved subtenant in accordance with the terms and provisions of
the Lease as of the date the Naming Conditions cease to be satisfied will remain
so designated through the expiration or termination of such sublease (subject to
the terms and provisions of this Section 2 and Section 4 of the Seventh
Amendment).

3.    No Broker.    Landlord and Tenant each hereby represent and warrant to the
other that no commission is due and payable to any broker or other leasing agent
in connection with this Eighth Amendment as a result of its own dealings with
any such broker or leasing agent, and Landlord and Tenant hereby agree to
indemnify and hold each other harmless from and against all loss, damage, cost
and expense (including reasonable attorneys’ fees) suffered by the other party
as a result of a breach of the foregoing representation and warranty.

4.    Entire Agreement. This Eighth Amendment will become effective only upon
its full execution and delivery by Landlord and Tenant. This Eighth Amendment
contains the parties’ entire agreement regarding the subject matter covered
herein, and supersedes all prior correspondence, negotiations, and agreements,
if any, whether oral or written, between the parties concerning such subject
matter. There are no contemporaneous oral agreements, and there are no
representations or warranties between the parties not contained in this Eighth
Amendment. In all respects, except as specifically amended hereby, the terms and
conditions of the Lease remain in full force and effect and unabated and the
Lease, as amended by this Eighth Amendment, will be binding upon and will inure
to the benefit of the parties hereto, their successors and permitted assigns.

5.    Multiple Counterparts. The parties may execute this Eighth Amendment in
counterparts, each of which constitutes an original and all of which, when taken
together, constitute one and the same instrument. To facilitate execution of
this Eighth Amendment, the parties may execute and exchange, by telephone
facsimile or electronic mail PDF, counterparts of the signature pages.

6.    No Third-Party Rights. The provisions of the Lease, as amended hereby, are
for the exclusive benefit of the parties to the Lease, as amended hereby, and
their permitted successors and assigns, and are not for the benefit of any other
person or entity, including without limitation Tenant’s permitted subtenants,
and Landlord and Tenant hereby expressly acknowledge and agree that no subtenant
of Tenant has any right to enforce the Lease, as amended hereby, against
Landlord or to assert any of Tenant’s rights under the Lease, as amended hereby,
against Landlord, whether in its own right or on behalf of Tenant.

(Signature Pages Follow)

 

Page 3



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

EIGHTH AMENDMENT TO OFFICE LEASE

IN WITNESS WHEREOF, Landlord and Tenant have executed this Eighth Amendment as
of the Eighth Amendment Effective Date.

 

  LANDLORD:     HINES VAV III ENERGY WAY LLC,     a Delaware limited liability
company     By:  

Hines US Office Value Added Venture III LLC,

      a Delaware limited liability company       By:   Hines US VAV III MM LLC,
        a Delaware limited liability company, its managing member         By:  
Hines Interests Limited Partnership,           a Delaware limited partnership,
its managing member           By:   Hines Holdings, Inc.,            

a Texas corporation,

its general partner

            By:   /s/ Beth Demba                                           Beth
Demba               Managing Director  

 

[Signature Page to Eighth Amendment]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

EIGHTH AMENDMENT TO OFFICE LEASE

IN WITNESS WHEREOF, Landlord and Tenant have executed this Eighth Amendment as
of the Eighth Amendment Effective Date.

 

  TENANT:    

PIER 1 SERVICES COMPANY,

a Delaware statutory trust

    By:  

Pier 1 Holdings, Inc.,

     

a Delaware corporation,

its managing trustee

      By:   /s/ Jeffrey N. Boyer                                 Jeffrey N.
Boyer         Executive V.P. and CFO  

 

[Signature Page to Eighth Amendment]



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT OF GUARANTOR

Pier 1 Imports, Inc., a Delaware corporation (“Guarantor”), the guarantor under
that certain Guaranty in favor of Landlord dated January 28, 2013 (the
“Guaranty”), guarantying the obligations of Tenant under the Lease pursuant to
the terms thereof, hereby acknowledges and agrees that the Guaranty continues in
full force and effect and applies to the Lease, as modified by this Eighth
Amendment.

 

  GUARANTOR:    

PIER 1 IMPORTS, INC.,

a Delaware corporation

    By:   /s/ Jeffrey N. Boyer                               Jeffrey N. Boyer  
    Executive V.P. and CFO  